EXHIBIT 10.2 $5,000,000 As of October 11, 2007 New York, New York FOR VALUE RECEIVED, INDUSTRIAL ENTERPRISES OF AMERICA, INC., a Nevada corporation, UNIFIDE INDUSTRIES, LIMITED LIABILITY COMPANY, a New Jersey limited liability company, PITT PENN OIL CO., LLC, an Ohio limited liability company, EMC PACKAGING, INC., a Delaware corporation, PITT PENN HOLDING CO., LLC, an Ohio limited liability company, and TODAYS WAY MANUFACTURING LLC, an Ohio limited liability company (each a “Borrower” and collectively the “Borrowers”) jointly and severally promise to pay to the order of SOVEREIGN BANK (the “Lender”) on the earlier of the Termination Date or the end of the Revolving Loan Period, or earlier, as set forth in the Agreement, at the office of the Lender, in lawful money of the United States of America and in immediately available funds the principal amount of FIVE MILLION AND 00/100 ($5,000,000) DOLLARS or, if less than such principal amount, the aggregate unpaid principal amount of all Revolving Credit Loans made or deemed made by the Lender to the Borrowers pursuant to the Credit Agreement, dated as of October 11, 2007 among the Borrowers and the Lender (as amended, restated, supplemented or modified from time to time, the “Agreement”; terms and phrases defined in the Agreement which are not defined in this Note shall have their defined meanings in the Agreement when used in this Note). The Borrowers further jointly and severally promise to pay interest in like money on the unpaid principal balance of this Note from time to time outstanding at such rates, and payable at such times, as are specified in the Agreement. All Revolving Credit Loans made by the Lender pursuant to Section 2 of the Agreement and all payments of principal thereon may but shall not be required to be endorsed by the holder of this Note on the schedule annexed hereto, which holder may add additional pages to such schedule. The aggregate net unpaid amount of Revolving Credit Loans set forth in such schedule shall be presumed to be the principal balance hereof but shall not limit Borrowers’ obligations to Lender.
